PER CURIAM
This case is before us on remand from the Supreme CoURT. Gress v. Board of Parole, 326 Or 68, 950 P2d 892 (1997). When it was originally before us, we rejected petitioner’s challenges to respondent’s designation of him as a predatory sex offender. Gress v. Board of Parole, 143 Or App 7, 924 P2d 329, on recons 144 Or App 375, 927 P2d 138 (1996). After the Supreme Court allowed petitioner’s petition for review, Gress v. Board of Parole, 324 Or 654, 931 P2d 796 (1997), respondent moved to dismiss Supreme Court review and to vacate our decision. It asserted, among other reasons, that the order for which petitioner seeks judicial review was not the order that originally designated him a predatory sex offender and, thus, that he could not challenge that designation at this time. In an unpublished order, the Supreme Court, on that ground, granted the motion to dismiss review and remanded the case to us to consider the motion to vacate our decision.
Because the Supreme Court’s order is based on its determination that the issues that petitioner raised and that we discussed were not properly before us, the order means that our previous opinions went beyond the issues that we could decide. We therefore withdraw our opinions, vacate our decision, and dismiss the petition for review.
Previous opinions withdrawn; previous decision vacated; judicial review dismissed.